 



Exhibit 10.1
CHAIRMAN EMERITUS AND CONSULTING AGREEMENT
     This Chairman Emeritus and Consulting Agreement (the “Agreement”) is made
and entered into as of April 8, 2008 (the “Effective Date”) by and between Texas
Capital Bancshares, Inc., which is the holding company of Texas Capital Bank,
N.A. (collectively, the “Company” or “TCB”), and Joseph M. Grant (“Executive”).
TCB and Executive are referred to in this Agreement as the “Parties”.
RECITALS
     A. Executive currently serves as Chairman and Chief Executive Officer
(“CEO”) of TCB.
     B. Executive believes it is appropriate to transition his position as
Chairman and CEO of TCB effective immediately following the Company’s 2008
Annual Meeting of Shareholders (the “Transition Time”), but the Company desires
to retain the services of Executive and benefit from his knowledge and goodwill
for a period following May 19, 2008 (the “Transition Date”).
     C. In light of the foregoing, Executive has agreed to continue in the
employ of the Company as Senior Executive Advisor for the period beginning on
the Transition Date and ending November 18, 2009. Commencing on November 19,
2009, Executive further agrees to undertake certain duties and responsibilities
and to perform certain consulting services for a period of up to five years, all
as more fully described in this Agreement.
     D. In further recognition of his services for the Company, the Board of
Directors of the Company (the “Board”) will appoint Executive as Chairman
Emeritus, effective from the Transition Time.
     In consideration of the foregoing premises and the mutual covenants
contained in this Agreement, the Parties agree as follows:
     I. Position and Services .
          A. Chairman Emeritus. The Board hereby appoints Executive, effective
from the Transition Time, as Chairman Emeritus of the Board.
          B. Senior Executive Advisor. During the period commencing from the
Transition Time and ending November 18, 2009 (the “Employment Period”), and
subject to the terms of this Agreement (including the early termination
provisions set forth in Agreement Paragraph VI.), Executive agrees to serve, and
TCB agrees to employ Executive, as Senior Executive Advisor. As an employee of
TCB, Executive agrees to perform the following employment duties commensurate
with his status and experience with TCB: (i) advise the Board and the executive
management of TCB regarding, and monitor TCB’s investment in, BankCap Partners;
(ii) assist with the transition of Executive’s prior duties and responsibilities
as Chairman and CEO to his successor; (iii) provide advice and counsel upon
request of the Board or TCB’s executive management relating to business planning
strategy, strategic acquisitions, dispositions, capital raising activities and
major financings; (iv) promote TCB’s best interests; and (v) perform such other
duties as the Board and Executive may reasonably agree to from time to time
consistent with Executive’s position as Senior Executive Advisor and Chairman
Emeritus (everything in (i) through (v) collectively, the “Employment
Services”). It is agreed that the Employment Services may not require
Executive’s full business time and attention, particularly toward the end of the
Employment Period. The Parties expect and intend, however, that the average
level of bona fide services to be provided by Executive during the Employment
Period shall exceed 20% of the average level of the bona fide services provided
by Executive during the 36-month period immediately preceding May 19, 2008.

 



--------------------------------------------------------------------------------



 



For the avoidance of doubt, nothing in this Agreement shall preclude Executive
from engaging in appropriate civic, charitable or religious activities and
devoting a reasonable amount of time to private investments or boards or other
activities provided that such activities do not interfere or conflict with
Executive’s responsibilities to TCB and are not likely to be contrary to TCB’s
interests and do not violate the provisions of Agreement Paragraph IV.
     C. Consultant. During the period commencing on November 19, 2009 and ending
on the first to occur of either (i) a Change in Control (as defined in Agreement
Paragraph II.B.) or (ii) January 31, 2013 (the “Consulting Period”), subject to
the terms of this Agreement (including the early termination provisions set
forth in Agreement Paragraph VI.), TCB agrees to retain Executive, and Executive
agrees to serve, as a consultant to TCB for the purpose of providing advice and
offering other assistance to the Board and the executive management of TCB
consistent with Executive’s position and with the resources of Executive on
matters as the Board reasonably requests (the “Consulting Services”). TCB has
agreed to retain Executive as a consultant following his employment with TCB in
reliance on the special and unique abilities of Executive in rendering the
Consulting Services and Executive will use Executive’s reasonable efforts,
skills, judgment and abilities in rendering the Consulting Services. Executive
shall perform the Consulting Services in a diligent, trustworthy, and
businesslike manner, with the purpose of advancing the business of TCB.
Executive’s duties during the Consulting Period shall not require Executive to
perform an average of more than 10 hours per month of Consulting Services.
Notwithstanding anything to the contrary in this Agreement, the Parties intend
that the average level of bona fide services to be provided by Executive during
the Consulting Period shall be equal to or less than 20% of the average level of
the bona fide services provided by Executive during the 36-month period
immediately preceding the last day of the Employment Period.
     For purposes of this Agreement, the Employment Services and the Consulting
Services shall be collectively referred to herein as the “Executive Services”.
          D. Mutual Representations. Executive represents to TCB that
(i) Executive is not violating and will not violate any contractual, legal or
fiduciary obligation or burden to which Executive is subject by entering into
this Agreement or providing the Executive Services in accordance with the
Agreement’s terms, and (ii) Executive is under no contractual, legal or
fiduciary obligation or burden which may reasonably be expected to interfere
with Executive’s ability to perform the Executive Services in accordance with
the Agreement’s terms. TCB represents to Executive that (i) TCB is not violating
and will not violate any contractual, legal or fiduciary obligation or burden to
which it or its Board is subject by entering into this Agreement or performing
TCB’s obligations in accordance with the Agreement’s terms and (ii) this
Agreement has been duly authorized, executed and delivered by TCB.
          E. Nature of Relationship Between Parties. During the Employment
Period, Executive shall render the Employment Services described in this
Agreement as an employee. During the Consulting Period, Executive shall render
the Consulting Services in this Agreement as an independent contractor. Except
as otherwise agreed by TCB, Executive will have no authority or power to bind
TCB regarding third parties or to represent to third parties that Executive has
authority or power to bind TCB. It is not the intention of the Parties to
create, by virtue of the portion of this Agreement regarding Consulting
Services, any employment relationship, trust, partnership or joint venture
between Executive and TCB or any of its affiliates or, except as specifically
provided herein, to make them legal representatives or agents of each other or
to create any fiduciary relationship or additional contractual relationship
among them for the duration of the Consulting Period. As an independent
contractor, Executive will not be eligible for any TCB-provided benefits,
including, without limitation, short term disability and long term disability,
except as provided for in Agreement Paragraph II.

2



--------------------------------------------------------------------------------



 



     II. Consideration.
          A. Consideration for Employment Services. During the Employment
Period, TCB will pay Executive a monthly base salary of $29,583.33, less
applicable withholdings, payable in accordance with TCB’s normal payroll
practices (the “Base Salary”). Each payment of Executive’s Base Salary made in
accordance with this Agreement Paragraph II.A. shall be treated as a separate
payment for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) to the extent Section 409A of the Code applies to such
payments. In addition to Executive’s Base Salary, Executive shall be entitled to
(i) a one-time bonus for the 2008 performance year, payable prior to March 15,
2009, equal to the average amount of the bonuses for the 2008 performance year
paid to George Jones as President and CEO, Peter B. Bartholow as Chief Financial
Officer, and Keith C. Cargill as Executive Vice President — Chief Lending
Officer, or their successors, less all applicable withholdings; and (ii) a
one-time bonus relating to the period he is employed by TCB during 2009
(January 1, 2009 through November 18, 2009), payable on March 15, 2010, equal to
eighty seven and one-half percent (87.5%) of the average amount of the bonuses
for the 2009 performance year paid to George Jones as President and CEO, Peter
B. Bartholow as Chief Financial Officer, and Keith C. Cargill as Executive Vice
President — Chief Lending Officer, or their successors.
          B. Change in Control Bonus. In addition to the amounts described in
Agreement Paragraph II.A. and as additional consideration for the Employment
Services, TCB shall pay Executive a lump sum cash payment equal to $650,000,
less applicable withholdings, if (i) prior to November 19, 2009, TCB enters into
a definitive and binding agreement with an unrelated third party (the “Purchase
Agreement”) for purposes of causing a Change in Control to occur; and (ii) a
Change in Control is subsequently consummated (either between the parties to the
Purchase Agreement or pursuant to an alternative transaction that results from
continuing negotiations between the parties to the Purchase Agreement) prior to
or on November 19, 2010. Any bonus payable pursuant to this Agreement
Paragraph II.B. shall be paid within thirty (30) days of the effective date of
the Change in Control. For purposes of this Agreement, a Change in Control is
deemed to have occurred, as determined by the Board in its sole discretion
(provided that such determination is consistent with other determinations made
by the Board pursuant to substantially similar definitions), at such time as:
     (i) any “person” (as the term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of voting securities of TCB representing more than 50%
of TCB’s outstanding voting securities or rights to acquire such securities
except for any voting securities issued or purchased under any employee benefit
plan of TCB or its subsidiaries; or
     (ii) individuals who constitute the Board on the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
TCB’s stockholders was approved by a nominating committee solely composed of
members which are Incumbent Board members, shall be, for purposes of this clause
(ii), considered as through he were a member of the Incumbent Board; or
     (iii) a plan of reorganization, merger, consolidation, sale of all or
substantially all of TCB’s assets or a similar transaction occurs or is
effectuated in which TCB is not the resulting entity; provided, however, that
such an event listed above will be

3



--------------------------------------------------------------------------------



 



deemed to have occurred or to have been effectuated upon receipt of all required
regulatory approvals not including the lapse of any required waiting periods.
          C. Consulting Fee. During the Consulting Period, TCB shall pay
Executive a consulting fee of $50,000 for each 12-month period during the
Consulting Period, payable in equal bi-monthly payments. Each bi-monthly payment
made in accordance with this Agreement Paragraph II.C. shall be treated as a
separate payment for purposes of Section 409A of the Code to the extent
Section 409A applies to such payments. Payment of any of the fees described in
this Agreement Paragraph II.C. is conditioned upon Executive’s execution of a
Waiver and Release of Claims in the form attached hereto as Exhibit A relating
to the Employment Period, within the thirty (30) day period following the end of
the Employment Period.
          D. Continued 2005 LTIP Benefits. Executive’s retirement as Chairman
and CEO as described in this Agreement, and eventual performance of services as
a consultant to TCB will not affect the rights that Executive may have pursuant
to any awards granted prior to such retirement under TCB’s 2005 Long Term
Incentive Plan (the “2005 LTIP”), provided that this Agreement is not terminated
by the Company for “Cause” or by the Executive without “Good Reason” (as
provided in more detail in Agreement Paragraph VI.). Executive’s provision of
Consulting Services shall count for vesting purposes under such awards.
Notwithstanding anything to the contrary contained herein, TCB agrees to amend
the grant of restricted stock units made to Executive, pursuant to that certain
Restricted Stock Unit Award Agreement dated January 31, 2007 under the 2005
LTIP, to provide that such grant shall vest in accordance with the following
schedule: (i) 25% of the aggregate restricted stock units subject to such award
shall vest on each of December 31, 2008, December 31, 2009, December 31, 2010,
and December 31, 2011, or (ii) to the extent any portion of such award is
unvested as of the date of a Change in Control (as defined in the 2005 LTIP),
100% of all unvested restricted stock units shall vest as of the effective date
of such Change in Control.
          E. Benefits. During the Employment Period, Executive (and his eligible
dependents), subject to the eligibility requirements and terms of the applicable
plans, shall be entitled to participate in TCB sponsored employee benefit plans,
pension plans, 401(k) plans, medical benefit plans, group life insurance plans,
hospitalization plans, or other employee welfare plans that TCB may adopt for
employees generally from time to time during the Employment Period, and as such
plans may be modified, amended, terminated, or replaced from time to time.
Notwithstanding the foregoing, if Executive elects coverage under TCB’s group
health plan, TCB agrees to pay the premiums for Executive and his eligible
dependents for such coverage during the Employment Period; provided, that the
Executive understands and agrees that such premium payments made by TCB shall be
included in his taxable income to the extent required by applicable law.
          During the Consulting Period, Executive shall be entitled to
continuation of his health insurance coverage in accordance with the provisions
of the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) and the terms of TCB’s group health plan then in effect.
Notwithstanding the foregoing, TCB agrees to use it best commercial efforts to
continue to make group health insurance coverage available to Executive for the
entire Consulting Period, provided that Executive must pay the applicable
premium payments for such coverage and, to the extent applicable, any
incremental increase in costs incurred by TCB relating to extension of such
coverage past the applicable COBRA continuation period.
          Notwithstanding anything to the contrary contained herein, the Company
retains the right to amend, modify or terminate any of its employee benefit
plans, policies or programs at any time.

4



--------------------------------------------------------------------------------



 



          F. Office Space and Employment Compensation to Secretary. During the
Employment Period, TCB shall provide to Executive a furnished office space
suitable to Executive’s position with TCB either within TCB’s offices or at such
other reasonable location the Board selects that is as close as commercially
possible to TCB’s office. Notwithstanding the foregoing, upon completion of
BankCap Partners’ space in TCB’s new building, Executive’s office shall be
relocated to BankCap Partners’ subleased office space within TCB’s new building
and TCB’s obligations to provide office space to Executive under this Agreement
Paragraph II.F. shall immediately terminate. TCB further agrees to provide
Executive with secretarial assistance by Mary Cunningham, who shall continue to
be an employee of TCB, through May 19, 2009, with such secretary’s compensation
and benefits commensurate with her compensation and benefits as of the date of
this Agreement (or, in the event that Ms. Cunningham’s employment with TCB
terminates for any reason, a replacement secretary reasonably acceptable to
Executive). The terms of this Paragraph II.F. will not alter or affect
Ms. Cunningham’s at-will employment status with TCB. To the extent any benefits
provided under Agreement Paragraphs II.E and II.F. are otherwise taxable to
Executive, such benefits shall, for purposes of Section 409A of the Code, be
provided as separate monthly in-kind payments of those benefits, and to the
extent those benefits are subject to and not otherwise exempt from Section 409A
of the Code, the provision of the in-kind benefits during one calendar year
shall not affect the in-kind benefits to be provided in any other calendar year.
          G. Payments. The consideration described in this Agreement
Paragraph II shall be the sole compensation to which Executive shall be entitled
for performance of the Executive Services.
          H. Payment of Taxes. With respect to the Employment Services, TCB
shall be solely responsible for withholding taxes or necessary payments to any
taxing authority based on TCB’s payment of the consideration for the Employment
Services under this Agreement. With respect to the Consulting Services,
Executive agrees to be solely responsible for withholding taxes or necessary
payments to any taxing authority based on TCB’s payment of the consideration for
the Consulting Services under this Agreement. Executive further agrees not to
seek or make any claim against TCB or any TCB Released Party for compensation,
damages, costs, interest, fees, assessments, withholdings, penalties or other
losses, should a claim or determination be made that Executive has failed to
withhold or make the payments contemplated by the preceding sentence. The
withholdings referenced in this Agreement Paragraph II.H. include, without
limitation, Federal income tax, FICA, and Medicare.
          I. BankCap Partners Director Fees. For all periods on and after
May 19, 2008, Executive shall be entitled to personally receive any fees payable
to Executive for his duties as a director of BankCap Partners, including the
31/2% carried interest associated with such fees. Notwithstanding the foregoing,
solely for the calendar year 2008, any cash payments (including, without
limitation, any distributions) and any tax ramifications associated with the
cash portion of the directors’ fees and carried interest shall be pro rated
between TCB and Executive based upon the number of days that each party
respectively was entitled to the carried interest during the 2008 calendar year.
     III. Relinquishment of Executive Employment Agreement
     In consideration of the benefits provided under this Agreement, Executive
hereby relinquishes and waives any and all amounts, benefits or other rights to
which he may have been entitled under the Executive Employment Agreement between
Executive and TCB dated as of December 20, 2004 (the “Employment Agreement”).
This relinquishment and waiver of the Employment Agreement shall be effective as
of the Effective Date. The Parties acknowledge that Executive’s retirement as
Chairman and CEO, appointment as Chairman Emeritus, and eventual separation from
service from TCB is not in connection with or in anticipation of a “Change in
Control” (as such term is defined in the Employment Agreement).

5



--------------------------------------------------------------------------------



 



     IV. Additional Protections.
          A. Confidentiality. TCB agrees to provide Executive with some or all
of its Confidential Information (as defined in this Agreement Paragraph IV.A.)
during the Term. Likewise, Executive acknowledges and agrees that all
information about TCB and its affiliates which was previously provided in the
course of employment with TCB and information which may be provided to him in
the course of his engagement under this Agreement are and will continue to be
the exclusive property of TCB and its affiliates. Confidential Information
includes, without limitation, TCB’s development of unique concepts, lending
practices, sales presentations, marketing programs, marketing strategies,
business practices, methods of operation, pricing information, proprietary
information, computer software programs, tapes and disks concerning its
operations systems, customer lists, customer leads, documents identifying past,
present, and future customers, customer profile and preference data, hiring and
training methods, investment policies, financial and other confidential,
proprietary and trade secret information concerning TCB’s operations and
expansion plans. In exchange for TCB’s promise to provide Executive with
Confidential Information, Executive agrees to keep all Confidential Information
in strict confidence, not disclosing any of this information to any third person
except (i) as consented to by TCB, or (ii) as required by law or judicial or
regulatory process; provided, however, that Executive shall not be obligated to
keep in confidence any information which has become generally available to the
public without any breach by Executive of this Agreement Paragraph IV.A.
Regarding clause (ii), Executive agrees not to disclose information which TCB
directs him not to disclose, whether or not Executive believes that disclosure
is appropriate under clause (ii), or which he is obligated not to disclose under
the Non-Disparagement clause in Agreement Paragraph IV.B. Executive further
agrees that, if requested by TCB, he will make reasonable efforts to obtain from
any third party to whom TCB discloses any Confidential Information the written
agreement (in form and substance satisfactory to TCB in its sole discretion) of
any third party to keep such information confidential.
          B. Non-Disparagement. Executive and employer agree not to make any
statements that disparage the reputation of (i) TCB, its products, services or
employees, or (ii) Executive. Executive and TCB further acknowledge and agree
that any breach or violation of this non-disparagement provision shall entitle
Executive or TCB to seek injunctive relief to prevent any future breaches of
this provision and/or to sue the other party on this Agreement for the immediate
recovery of any damages caused by such breach. For purposes of this provision,
TCB’s obligation shall be limited to the Governance and Nominating Committee of
the Board and executives who are members of TCB’s Senior Policy Committee.
          C. Protective Covenants. In consideration of the numerous mutual
promises and covenants contained in this Agreement between TCB and Executive,
including, without limitation, TCB’s promise to provide Executive with some or
all of TCB’s Confidential Information as stated in Agreement Paragraph IV.A.,
and to protect TCB’s Confidential Information and to reduce the likelihood of
irreparable harm that would occur in the event the Confidential Information is
used or disclosed to a TCB competitor, Executive agrees to the following
protective covenants in Agreement Paragraphs IV.C. (i)-(iv). The duration of
these protective covenants extends from the beginning of the Agreement’s Term
and ends on the first to occur of any one of the following: (i) the date that is
twelve (12) months following the effective date of a Change in Control (as
defined in Agreement Paragraph II.B.), provided that Executive is entitled to
receive a payment pursuant to Agreement Paragraph II.B. (Change in Control
Bonus) in connection with such Change in Control; (ii) the effective date of a
Change in Control (as defined in Agreement Paragraph II.B.) in the event
Executive is not entitled to receive a payment pursuant to Agreement
Paragraph II.B. (Change in Control Bonus) in connection with such Change in
Control; or (iii) January 31, 2013. Accordingly, subject to the terms of this
Section IV.C., Executive will not, either directly or indirectly, either through
any form of ownership or as an individual, director, officer, principal,

6



--------------------------------------------------------------------------------



 



agent, employee, employer, adviser, consultant, shareholder, partner, member or
in any individual or representative capacity whatsoever:

  (i)   Compete for or solicit business for on behalf of any person or business
entity operating a state or national bank or company providing similar services
with a place of business in Texas or anywhere that TCB provides services or has
a place of business;     (ii)   Own, operate, participate in, undertake any
employment with, or have any interest in, any entity with a place of business in
Texas or anywhere that TCB provides services or has a place of business related
to the operation of a state or national bank or company providing similar
services, except owning publicly traded stock for investment purposes only in
which Executive owns less than 5% or possessing any ownership interest in
BankCap Partners, provided that BankCap Partners does not own, operate,
participate in, or have any interest in, any competing entity with a place of
business in Texas or anywhere that TCB provides services.     (iii)   Compete
for or solicit business related to the operation of a state or national bank or
company providing similar services from any TCB (or its successors by merger)
customer with whom Executive had contact during the Term or until January 31,
2013, whichever is later;     (iv)   Request, induce or attempt to influence any
employee of TCB to terminate his or her employment with TCB.

          Executive hereby acknowledges that the geographical boundaries, scope
of the prohibited activities, and the time duration in Paragraphs IV.C. (i)-(iv)
are reasonable and no broader than necessary to protect TCB’s legitimate
business interests.
     V. Mutual Release of Claims.
          A. By Executive. In consideration of the mutual promises contained in
this Agreement, including TCB’s promises to pay Executive consideration under
Agreement Paragraph II, Executive, on behalf of himself, his heirs, executors,
successors and assigns, irrevocably and unconditionally releases, waives, and
forever discharges TCB and all of its parents, divisions, subsidiaries,
affiliates, joint venture partners, partners, and related companies, and their
present and former agents, employees, officers, directors, attorneys,
stockholders, plan fiduciaries, successors and assigns (collectively, the “TCB
Released Parties”), from any and all claims, demands, actions, causes of action,
costs, fees, and all liability whatsoever, whether known or unknown, fixed or
contingent, which Executive has, had, or may have against the TCB Released
Parties relating to or arising out of his employment or retirement as Chairman
and CEO of TCB from the beginning of time and up to and including the date of
this Agreement’s execution. This Agreement includes, without limitation, claims
at law or equity or sounding in contract (express or implied) or tort, claims
arising under any federal, state, or local laws of any jurisdiction that
prohibit age, sex, race, national origin, color, disability, religion, veteran,
military status, sexual orientation, or any other form of discrimination,
harassment, or retaliation (including, without limitation, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, Title VII of the 1964 Civil Rights Act, the
Civil Rights Act of 1991, 42 U.S.C. § 1981, the Rehabilitation Act, the Family
and Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection
Act, the Uniformed Services Employment and

7



--------------------------------------------------------------------------------



 



Reemployment Rights Act of 1994, the Texas Commission on Human Rights Act (as
amended and renamed from time to time), any federal, state, local or municipal
whistleblower protection or anti-retaliation statute or ordinance, or any other
federal, state, local, or municipal laws of any jurisdiction), claims arising
under the Employee Retirement Income Security Act (except any employee benefits
or employee participation rights as contained in this Agreement), or any other
statutory or common law claims related to his employment or retirement as
Chairman and CEO of TCB from the beginning of time and up to and including the
date of this Agreement’s execution.
          B. By TCB. In consideration of the mutual promises contained in this
Agreement, including Executive’s promises to comply with the provisions of
Agreement Paragraph IV., TCB, on behalf of itself and all of its parents,
divisions, subsidiaries, affiliates, joint venture partners, partners, and
related companies, and their present and former agents, employees, officers,
directors, attorneys, stockholders, plan fiduciaries, successors and assigns,
irrevocably and unconditionally releases, waives, and forever discharges,
Executive and his heirs, executors, successors and assigns (the “Executive
Released Parties”), from any and all claims, demands, actions, causes of action,
costs, fees, and all liability whatsoever, whether known or unknown, fixed or
contingent, which TCB has, had, or may have against the Executive Released
Parties relating to or arising out of his employment or retirement as Chairman
and CEO of TCB from the beginning of time and up to and including the date of
this Agreement’s execution. This Agreement includes, without limitation, claims
at law or equity or sounding in contract (express or implied) or tort, claims
arising under any federal, state or local laws; or any other statutory or common
law claims related to Executive’s employment or retirement as Chairman and CEO
of TCB from the beginning of time and up to and including the date of this
Agreement’s execution.
     VI. Term of Agreement; Termination.
          A. Term. Except as otherwise provided in Agreement Paragraph IV.C.,
unless earlier terminated upon (i) the termination of this Agreement under
Agreement Paragraph VI. or (ii) the dissolution, winding-up and termination of
TCB, this Agreement shall be effective for a period commencing on the Effective
Date, and ending on the first to occur of either (i) a Change in Control (as
defined in Agreement Paragraph II.B.), or (ii) January 31, 2013 (the “Term”).
          B. Termination by TCB for Cause or Termination by Executive without
Good Reason. This Agreement may be terminated at any time by TCB for Cause or by
Executive without Good Reason. If this Agreement is terminated for Cause or
without Good Reason, TCB shall have no further obligation to Executive under
this Agreement except to provide any consideration due to Executive under
Agreement Paragraph II through the date of the Agreement’s termination.
          “Cause” shall mean any of the following events: (i) the material
breach by Executive of the provisions of Agreement Paragraph IV.A., B. or C. and
the failure of Executive to cure the same in all material respects within
fifteen (15) days after written notice thereof from the CEO or his designee;
(ii) any act of fraud, misappropriation or embezzlement by Executive with
respect to any aspect of TCB’s business; (iii) the breach by Executive of any
provision of this Agreement (including, without limitation, a refusal to follow
lawful directives of the Board, the CEO or their designees that are not
inconsistent with the duties of Executive’s position and the provisions of this
Agreement) and the failure of Executive to cure the same in all material
respects within fifteen (15) days after written notice thereof from the CEO or
his designee; (iv) the conviction of Executive by a court of competent
jurisdiction of a felony or of a crime involving moral turpitude; (v) the
intentional failure by Executive to perform in all material respects his duties
and responsibilities (other than as a result of death or disability) and the
failure of Executive to cure the same in all material respects within fifteen
(15) days after written notice thereof from the CEO or his designee;
(vi) acceptance of employment during the Employment Period with any

8



--------------------------------------------------------------------------------



 



other employer except upon written permission of the Board (other than
acceptance of the position of “Chairman” with BankCap Partners); or (vii) the
breach by Executive of his fiduciary duty to TCB.
          “Good Reason” shall mean the occurrence of any of the following
events: (i) a material reduction by TCB in Executive’s Base Salary or in the
fees for consulting services set forth in Agreement Paragraph II.C., as in
effect on the date of this Agreement, unless the reduction is a proportionate
reduction of the compensation of Executive and all other senior officers of TCB
as part of a company-wide effort to enhance TCB’s financial condition;
(ii) without his express written consent, the assignment of Executive to a
position functionally inferior to the position set forth in Agreement I.A and
I.B.; (iii) the change of the location where Executive is based to a location
which is more than fifty (50) miles from his present location without
Executive’s written consent; or (iv) any other action or inaction of TCB that
constitutes a material breach by TCB of its obligations described in Agreement
Paragraph II or Agreement Paragraph IV.B. Executive shall give the Board thirty
(30) business days notice of an intent to terminate this Agreement for “Good
Reason” as defined this Paragraph VI.B., and provide the Board with fifteen
(15) calendar days after receipt of such notice from Executive to remedy the
alleged violation. In the event the Board does not cure the violation, if
Executive does not terminate this Agreement within thirty (30) days following
the last day of the Board’s cure period, the occurrence of the violation shall
not subsequently serve as Good Reason for Executive to terminate this Agreement.
          C. Termination by TCB without Cause or Termination by Executive with
Good Reason. This Agreement may be terminated at any time by TCB without Cause
or by Executive with Good Reason. If this Agreement is terminated without Cause
or with Good Reason, (i) TCB shall continue to pay Executive all payments that
TCB otherwise would have paid to Executive under Agreement Paragraphs II.A., B.,
C., and D. had the termination of this Agreement not occurred, at the same time
and in the same form as provided in Agreement Paragraph II, and (ii) TCB shall
take all reasonable actions necessary to ensure that Executive’s
then-outstanding awards granted under the 2005 LTIP continue to vest in
accordance with their terms as if the termination of this Agreement had not
occurred.
          D. Termination Due to Death or Disability. In the event that Executive
dies or suffers a Disability (as defined in this Agreement Paragraph VI.D.)
prior to the end of the Term, TCB shall provide to Executive’s estate or to
Executive, as applicable, the remainder of the consideration to be provided
under Agreement Paragraphs II.A. and C. and any amounts then due and payable
under Agreement Paragraph II.B., at the same time and in the same form as
provided in Agreement Paragraph II as TCB would have otherwise paid such amounts
to Executive had the termination of this Agreement not occurred. In addition, in
the event of Executive’s Disability, TCB shall continue to provide health
insurance benefits in accordance with the provisions of Agreement
Paragraph II.E. to the extent permitted by the health insurance plan of TCB in
effect at the time of Executive’s Disability. For purposes of this Agreement,
“Disability” shall mean (i) a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, for which Executive
is receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of TCB, or (ii) the
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months.
          E. Survival. The Confidentiality, Non-Disparagement, and Protective
Covenants provisions set forth in Agreement Paragraph IV.A, B, and C, and the
provisions of Agreement Paragraphs VI.A., B, C, and D regarding the consequences
of termination and TCB’s remedies, shall survive termination or expiration of
this Agreement. In addition, all provisions of this Agreement that expressly

9



--------------------------------------------------------------------------------



 



continue to operate after the Agreement’s termination shall survive the
Agreement’s termination or expiration in accordance with the terms of such
provisions.
          F. Waiver and Release of Claims. Payment of any amount due to
Executive under this Agreement Paragraph VI. is conditioned upon Executive’s
execution of a Waiver and Release of Claims in the form attached hereto as
Exhibit A, within the thirty (30) day period following the termination of this
Agreement.
     VII. Other Provisions.
          A. Notices. Any notice or other communication required, permitted or
desired to be given hereunder shall be deemed delivered when personally
delivered; the next business day, if delivered by overnight courier; the same
day, if transmitted by facsimile on a business day prior to noon, Dallas time;
the next business day, if otherwise transmitted by facsimile; and the third
business day after mailing, if mailed by prepaid certified mail, return receipt
requested, as addressed or transmitted as follows (as applicable):
If to Executive:
Joseph M. Grant
4305 Overhill Drive
Dallas, Texas 75205
Telephone No.: (214) 522-5053
Facsimile No.: (214) 932-6609
With a copy to:
Sullivan & Cromwell, LLP
125 Broad Street
New York, NY 10004
Attention: Marc R. Trevino
Telephone No.: (212) 558-4239
Facsimile No.: (212) 558-3345
If to TCB:
Texas Capital Bancshares, Inc.
2100 McKinney Avenue, Suite 1250
Dallas, Texas 75201
Attn: George F. Jones, Jr., President and CEO
Telephone No.: (214) 932-6600
Facsimile No.: (214) 932-6642
With copies to:

10



--------------------------------------------------------------------------------



 



J.R. Holland, Jr.
1601 Elm Street, Suite 4000
Dallas, Texas 75201
Telephone No.: (214) 720-1600
Facsimile No.: (214) 720-1662
and
Haynes and Boone, LLP
1221 McKinney, Suite 2100
Houston, Texas 77010
Attention: Dean J. Schaner
Telephone No.: (713) 547-2044
Facsimile No.: (713) 236-5571
or to such other address or number and to the attention of such other person or
officer as either party may designate by written notice to the other party.
          B. Choice of Law. This Agreement has been executed and delivered in
and shall be interpreted, construed and enforced pursuant to and in accordance
with the laws of the State of Texas, without giving effect to the conflicts of
law principles thereof.
          C. Remedies. Executive acknowledges that the protective covenants
contained in Agreement Paragraph IV.C. and any other protections and
restrictions in this Agreement, in view of the nature of TCB’s business, are
reasonable and necessary to protect TCB’s legitimate business interests and that
any violation of this Agreement would result in irreparable injury to TCB for
which there is no adequate remedy at law. In the event of a breach or a
threatened breach by Executive of any provision in this Agreement, TCB shall be
entitled to a temporary restraining order and injunctive relief restraining
Executive from the commission of any breach, and to recover TCB’s attorneys’
fees, costs and expenses related to the breach or threatened breach. Nothing
contained in this Agreement shall be construed as prohibiting TCB from pursuing
any other remedies available to it for any breach or threatened breach,
including, without limitation, the recovery of money damages, equitable relief,
attorneys’ fees, and costs.
          D. Limitations on Assignment. In entering into this Agreement, TCB is
relying on the unique personal services of Executive; services from another
person will not be an acceptable substitute. Except as provided herein, neither
party to this Agreement may assign this Agreement or any of the rights or
obligations set forth herein without the specific written consent of the other
party to this Agreement. Any attempted assignment in violation of this Agreement
Paragraph VII.D. shall be void. Except as provided herein, nothing in this
Agreement entitled any person other than the parties to the Agreement to any
claim, cause of action, remedy or right of any kind, including, without
limitation, the right of continued employment.
          E. Legal and Other Fees. TCB will pay up to $20,000 of Executive’s
reasonable legal out-of-pocket expenses incurred by the Executive in connection
with the preparation and negotiation of this Agreement. Reimbursement of any
expenses pursuant this Agreement Paragraph VII.E. shall be made upon submission
of an itemized statement or receipts by Executive documenting such expenses.
          F. Waiver. The waiver by either party of the breach or violation of
any provision of this Agreement shall not operate as, or be construed to be, a
waiver of any subsequent breach of the same or other provision hereof.
          G. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal, or unenforceable for any reason
whatsoever, (i) the validity, legality and unenforceability of the remaining
provisions of this Agreement (including without limitation, all portions of any
Agreement Paragraphs containing any such provision held to be invalid, illegal
or unenforceable, that are not themselves invalid, illegal or unenforceable),
shall not in any way be affected or impaired thereby,

11



--------------------------------------------------------------------------------



 



and (ii) such provision or provisions held to be invalid, illegal or
unenforceable shall be limited or modified in its or their application to the
minimum extent necessary to avoid such invalidity, illegality or
unenforceability, and, as so limited or modified, such provision or provisions
and the balance of this Agreement shall be enforceable in accordance with their
terms.
          H. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
          I. Counterparts. This Agreement and amendments thereto shall be in
writing and may be executed in counterparts. Each such counterpart shall be
deemed an original, but both counterparts together shall constitute one and the
same instrument.
          J. Entire Agreement, Amendment, Binding Effect. This Agreement
constitutes the entire agreement between the parties concerning the subject
matter hereof, and supersedes all previous agreements, promises, and
representations, including, but not limited to, any terms, conditions or
agreements set forth in the Employment Agreement. No oral statements or prior
written material not specifically incorporated herein shall be of any force and
effect, and no changes in or additions to this Agreement shall be recognized
unless incorporated herein by written amendment, such amendment to become
effective on the date stipulated therein. Executive acknowledges and represents
that in executing this Agreement, he did not rely, and has not relied, on any
communications, promises, statements, inducements, or representation(s), oral or
written, by TCB or any of the TCB Released Parties, except as expressly
contained in this Agreement. Any amendment to this Agreement must be signed by
all parties to this Agreement. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors, heirs, legal
representatives and permitted assigns (if any).
          K. Time to Consider Agreement. Executive acknowledges that TCB has
advised him in writing that he should consult with an attorney before executing
this Agreement, and he further acknowledges that he has been given a period of
twenty-one (21) calendar days within which to review and consider the Agreement
provisions. Executive understands that if he does not sign this Agreement before
the twenty-one (21) calendar day period expires, this Agreement will be
withdrawn automatically.
          L. Revocation Period. Executive understands and acknowledges that he
has seven (7) calendar days following the execution of this Agreement to revoke
his acceptance of this Agreement. This Agreement will not become effective or
enforceable, and the first payments referenced in this Agreement will not become
due, until after this revocation period has expired without Executive’s
revocation. If Executive does not revoke this Agreement within the revocation
period, TCB will make the first payments referenced in this Agreement.
[Signature Page Follows]

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above written.

            TCB:

By: Texas Capital Bancshares, Inc.
      By:           J.R. Holland, Jr., as Chairman of the        Governance and
Nominating Committee of the Board of Directors        EXECUTIVE:
            Joseph M. Grant         

13



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF WAIVER AND RELEASE OF CLAIMS
MUTUAL RELEASE
     This Mutual Release (“Release”), effective as of the date described in
Release Paragraph ___ below (the “Effective Date”), is made and entered into by
and between Joseph M. Grant (“Executive”) and Texas Capital Bancshares, Inc.,
which is the holding company of Texas Capital Bank, N.A. (collectively, the
“Company” or “TCB”). Terms used in this Release with initial capital letters
that are not otherwise defined herein shall have the meanings ascribed to such
terms in the Chairman Emeritus and Consulting Agreement made and entered into as
of April 8, 2008 by and between TCB and Executive (the “Agreement”).
     WHEREAS, Executive and TCB are parties to the Agreement; and
     WHEREAS, Agreement Paragraph II.C. provides that Executive is entitled to
certain payments and benefits if he signs a mutual release agreement;
     NOW THEREFORE, in consideration of the mutual promises and covenants set
forth herein, the receipt and adequacy of which are acknowledged, Executive and
TCB agree as follows:
     1. Mutual Release.
          A. By Executive. In consideration of the mutual promises contained in
the Agreement, including TCB’s promises to pay Executive consideration under
Agreement Paragraph II, which are in addition to anything of value to which
Executive is already entitled, Executive, on behalf of himself, his heirs,
executors, successors and assigns, irrevocably and unconditionally releases,
waives, and forever discharges TCB and all of its parents, divisions,
subsidiaries, affiliates, joint venture partners, partners, and related
companies, and their present and former agents, employees, officers, directors,
attorneys, stockholders, plan fiduciaries, successors and assigns (collectively,
the “TCB Released Parties”), from any and all claims, demands, actions, causes
of action, costs, fees, and all liability whatsoever, whether known or unknown,
fixed or contingent, which Executive has, had, or may have against the TCB
Released Parties relating to or arising out of his employment during the
Employment Period, [the provision of services during the Consulting Period,] or
any terms of the Agreement in effect during the Employment Period, from the
Effective Date and up to and including the date of this Release. This Release
includes, without limitation, claims at law or equity or sounding in contract
(express or implied) or tort, claims arising under any federal, state, or local
laws of any jurisdiction that prohibit age, sex, race, national origin, color,
disability, religion, veteran, military status, sexual orientation, or any other
form of discrimination, harassment, or retaliation (including, without
limitation, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, Title VII of the 1964 Civil
Rights Act, the Civil Rights Act of 1991, 42 U.S.C. § 1981, the Rehabilitation
Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act, the Employee
Polygraph Protection Act, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Texas Commission on Human Rights Act (as amended and
renamed from time to time), any federal, state, local or municipal whistleblower
protection or anti-retaliation statute or ordinance, or any other federal,
state, local, or municipal laws of any jurisdiction), claims arising under the
Employee Retirement Income Security Act (except any employee benefits or
employee participation rights as contained in the Agreement), or any other
statutory or common law claims related to or arising out of his employment
during the Employment Period or any terms of the Agreement in effect during the
Employment Period, [the provision of services during the Consulting Period,]
from the Effective Date and up to and including the date of this Release’s
execution.

14



--------------------------------------------------------------------------------



 



          B. By TCB. In consideration of the mutual promises contained in the
Agreement, including Executive’s promises to comply with the provisions of
Agreement Paragraph IV., which are in addition to anything of value to which TCB
is already entitled, TCB, on behalf of itself and all of its parents, divisions,
subsidiaries, affiliates, joint venture partners, partners, and related
companies, and their present and former agents, employees, officers, directors,
attorneys, stockholders, plan fiduciaries, successors and assigns, irrevocably
and unconditionally releases, waives, and forever discharges, Executive and his
heirs, executors, successors and assigns (the “Executive Released Parties”),
from any and all claims, demands, actions, causes of action, costs, fees, and
all liability whatsoever, whether known or unknown, fixed or contingent, which
TCB has, had, or may have against the Executive Released Parties relating to or
arising out of his employment during the Employment Period, [the provision of
services during the Consulting Period,] or any terms of the Agreement in effect
during the Employment Period, from the Effective Date and up to and including
the date of this Release’s execution. This Release includes, without limitation,
claims at law or equity or sounding in contract (express or implied) or tort,
claims arising under any federal, state or local laws; or any other statutory or
common law claims related to relating to or arising out of Executive’s
employment during the Employment Period or any terms of the Agreement in effect
during the Employment Period, [the provision of services during the Consulting
Period,] from the Effective Date and up to and including the date of this
Release.
     2. No Admission of Liability. Executive understands and agrees that this
Release shall not in any way be construed as an admission by the TCB Released
Parties of any unlawful or wrongful acts whatsoever against Executive or any
other person. The TCB Released Parties specifically disclaim any liability to or
wrongful acts against Executive or any other person. TCB understands and agrees
that this Release shall not in any way be construed as an admission by the
Executive Released Parties of any unlawful or wrongful acts whatsoever against
TCB or any other person. The Executive Released Parties specifically disclaim
any liability to or wrongful acts against TCB or any other person.
     3. Time to Consider Release. Executive acknowledges that he have been
advised in writing by TCB that he should consult an attorney before executing
this Release, and Executive further acknowledges that he has been given a period
of twenty-one (21) calendar days within which to review and consider the
provisions of this Release. Executive understands that if he does not sign this
Release before the twenty-one (21) calendar day period expires, this Release
offer will be withdrawn automatically.
     4. Revocation Period. Executive understands and acknowledges that he has
seven (7) calendar days following the execution of this Release to revoke his
acceptance of this Release. This Release will not become effective or
enforceable, and the Payment will not become payable, until after this
revocation period has expired without his revocation. If Executive does not
revoke the Release within the revocation period, TCB commence the payments under
Agreement Paragraph II within ten (10) days after the revocation period’s
expiration date.
     5. Knowing and Voluntary Release. Executive and TCB each understand that it
is their choice whether to enter into this Release and that each of their
decisions to do so is voluntary and is made knowingly.
     6. No Prior Representations or Inducements. Executive represents and
acknowledges that in executing this Release, he did not rely, and has not
relied, on any communications, statements, promises, inducements, or
representation(s), oral or written, by any of the TCB Released Parties, except
as expressly contained in this Release.
     7. Choice of Law. This Release shall, in all respects, be interpreted,
enforced, and governed under the laws of the State of Texas. Executive and TCB
agree that the language of this Release shall, in all cases, be construed as a
whole, according to its fair meaning, and not strictly for, or against, any of
the

15



--------------------------------------------------------------------------------



 



parties.
     8. Severability. TCB and Executive agree that should a court declare or
determine that any provision of this Release is illegal or invalid, the validity
of the remaining parts, terms or provisions of this Release will not be affected
and any illegal or invalid part, term, or provision, will not be deemed to be a
part of this Release.
     9. Counterparts. TCB and Executive agree that this Release may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall be deemed one and the same instrument.
Please read carefully as this document includes a release of claims.
     IN WITNESS WHEREOF, TCB and Executive hereto evidence their agreement by
their signatures.

         
 
       
 
       
 
Executive Signature [Signature]
 
 
TCB Representative [Signature]    
 
       
 
Joseph M. Grant
 
 
TCB Representative [Printed Name]    
 
       
 
       
Date
  Date    

16